
	

113 HR 5884 IH: Don’t Track Me Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5884
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the replacement of the gasoline excise tax with a GPS, location or distance-based tax
			 and for other purposes.
	
	
		1.Short title
			This Act may be cited as the Don’t Track Me Act.2.Findings and purpose(a)FindingsCongress finds as follows:(1)Tracking the location of vehicles and the identities of owners for the purpose of taxation, fines
			 or fees has the potential to be misused, and such collected data could be
			 hacked or used for privacy-invading purposes.(2)Government and corporate websites are frequently hacked, and driver-tracking databases may be no
			 more invulnerable to hacking; to the advantage of criminals, stalkers, and
			 identity thieves.(3)GPS tracking enables the technology for automatic speeding, parking and other traffic tickets,
			 charging variable tax rates due to the time of day or other factors,
			 including characterizing driving behavior from acceleration and braking
			 speed, evasive maneuvers such as swerving to avoid a child or deer in the
			 road, or driving in what the Government may believe is a fuel-wasting manner.(4)GPS tracking schemes may require vehicle owners to maintain bank accounts for the debiting of
			 resultant fees. This may be a hardship for many low-income vehicle owners,
			 as well as opening new hacking vulnerabilities for bank accounts of
			 vehicle owners.(5)The existing gas tax is a rare example of a user fee, whereby vehicle owners pay for the roads they
			 use when purchasing fuel. The tax has successfully provided necessary
			 funding for many decades.(6)There are far less intrusive ways than location-based tracking to get electric vehicle and hybrid
			 owners to pay for their road usage.(7)Vehicle owners must not be required to surrender their Fourth Amendment rights and be tracked
			 everywhere as a condition of driving on public roads.(8)Amendment IV of the United States Constitution states The right of the people to be secure in their persons, houses, papers, and effects, against
			 unreasonable searches and seizures, shall not be violated, and no warrants
			 shall issue, but upon probable cause, supported by oath or affirmation,
			 and particularly describing the place to be searched, and the persons or
			 things to be seized..(b)PurposeIt is the purpose of this Act to prohibit the replacement or supplementation of the Federal
			 gasoline excise tax with any tax or fee based upon vehicle location or
			 distance traveled, whether determined by global positioning satellite
			 (GPS), license plate reading cameras or any other method of determining
			 owner registration or identity information, and vehicle location or
			 distance traveled.3.Prohibition of a GPS, location or mileage based tax(a)In generalIt is contrary to the public policy of the United States to require the placement or use of any
			 GPS, location, distance tracking system, or any other system to collect
			 identities of vehicle owners by any remote means such as license plate
			 reading cameras, radio frequency identification (RFID) devices or by any
			 other means.(b)The Federal gasoline excise tax may not be replaced or supplemented with any tax, fee or fine based
			 upon vehicle location or distance traveled, whether determined by global
			 positioning satellite (GPS), cameras that read license plates or any other
			 method of determining vehicle location, distance traveled or registration
			 and identity data.(c)No motor vehicle may be required to have any device on board the vehicle or to transmit data to any
			 off board device which tracks or records, collects, stores, transmits and
			 location, distance, or registration or driver identity information.4.Limitations on vehicle-to-vehicle and vehicle-to-infrastructure communications(a)No public funds may be used to study or implement or require the use of any method of tracking or
			 reporting vehicle movement or location for the purpose of taxes, user
			 fees, traffic fines, accident investigation, or to communicate with other
			 vehicles or infrastructure.(b)Vehicle-to-vehicle or vehicle-to-infrastructure communication systems for the purposes of recording
			 or transmitting or storing for later retrieval location, registration,
			 identity, or speed data are prohibited, except for those vehicles owned or
			 leased by Federal Government agencies in question.(c)Any such transmissions may only be used for momentary accident avoidance or completely anonymized
			 traffic reporting.5.Black box data recordersNo motor vehicle shall be required by any Federal agency to have installed and operational any black box accident data recorder that records any vehicle data for a period longer than the last five
			 minutes of vehicle operation, and such devices may never be capable of
			 recording audio, images, or video from inside the vehicle. Any such device
			 may not broadcast or transmit any data in any way, except by a direct
			 cable connection to a computer.6.Vehicle owners exemptedNo provisions of this Act shall prohibit the use by vehicle owners of GPS or other technologies for
			 tracking the location of their own vehicle.7.Reporting requirementThe Secretary of the Department of Transportation shall submit to Congress, not later than 90 days
			 after the date of the enactment of this Act, a report describing the
			 actions taken to ensure permanent compliance with this Act.
